19-23185-rdd   Doc 128-1   Filed 09/06/19 Entered 09/06/19 15:30:14   Exhibit
                            Exhibit A Pg 1 of 18




                                                                                EXHIBIT


                                                                                _____
                                                                                  A
19-23185-rdd   Doc 128-1   Filed 09/06/19 Entered 09/06/19 15:30:14   Exhibit
                            Exhibit A Pg 2 of 18
New York Southern Live System                                   https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                    19-23185-rdd      Doc 128-1    Filed 09/06/19 Entered 09/06/19 15:30:14               Exhibit
                                                    Exhibit A Pg 3 of 18
                                                                                                                    PENAP


                                                U.S. Bankruptcy Court
                                      Southern District of New York (White Plains)
                                          Bankruptcy Petition #: 19-23185-rdd
                                                                                    Date filed: 06/17/2019
          Assigned to: Judge Robert D. Drain                                      341 meeting: 08/06/2019
          Chapter 11
          Voluntary
          Asset



          Debtor                                                     represented by Steven Wilamowsky
          Retrieval-Masters Creditors Bureau, Inc.                                  Chapman and Cutler LLP
          PO Box 160                                                                1270 Avenue of the Americas, 30th
          Elmsford, NY 10523                                                        Floor
          WESTCHESTER-NY                                                            New York, NY 10020
          Tax ID / EIN: XX-XXXXXXX                                                  (212) 655-6000
          aka American Medical Collection Agency                                    Fax : (212) 697-7210
                                                                                    Email: wilamowsky@chapman.com

          U.S. Trustee                                               represented by Serene K. Nakano
          United States Trustee                                                     U.S. Department of Justice
          Office of the United States Trustee                                       U.S. Trustee's Office
          U.S. Federal Office Building                                              U.S. Federal Office Building
          201 Varick Street, Room 1006                                              201 Varick St., Room 1006
          New York, NY 10014                                                        New York, NY 10014
          (212) 510-0500                                                            (212) 510-0500
                                                                                    Fax : (212) 668-2255
                                                                                    Email: serene.nakano@usdoj.gov


             Filing Date                 #                                         Docket Text

                                        1              Chapter 11 Voluntary Petition for Non-Individual. Order for Relief
                                        (25 pgs)       Entered. Chapter 11 Plan due by 10/15/2019, Disclosure Statement due
                                                       by 10/15/2019, Initial Case Conference due by 7/17/2019, Filed by
                                                       Steven Wilamowsky of Chapman and Cutler LLP on behalf of
                                                       Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky, Steven)
           06/17/2019                                  (Entered: 06/17/2019)

                                                       Receipt of Voluntary Petition (Chapter 11)( 19-23185) [misc,824]
                                                       (1717.00) Filing Fee. Receipt number AXXXXXXXX. Fee amount
           06/17/2019                                  1717.00. (Re: Doc # 1) (U.S. Treasury) (Entered: 06/17/2019)

                                        2              Declaration of Russell H. Fuchs Pursuant to Local Bankruptcy Rule
                                        (15 pgs)       1007-2 And In Support Of "First Day" Motions (related document(s)1)
                                                       filed by Steven Wilamowsky on behalf of Retrieval-Masters Creditors
           06/17/2019                                  Bureau, Inc.. (Wilamowsky, Steven) (Entered: 06/17/2019)



1 of 16                                                                                                             9/6/2019, 12:34 PM
New York Southern Live System                              https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                   19-23185-rdd   Doc 128-1   Filed 09/06/19 Entered 09/06/19 15:30:14               Exhibit
                                               Exhibit A Pg 4 of 18
                                   3              Motion to Authorize /Debtor's Motion Pursuant to Section 105(a) of
                                   (23 pgs)       the Bankruptcy Code: (A) for Order Authorizing and Approving
                                                  Procedures for Managing Governmental Requests and/or Demands for
                                                  Information; and (B) for an Emergency Order Enjoining Related
                                                  Governmental Action Pending Court's Consideration of Such
                                                  Procedures, and Granting Related Relief (related document(s)1) filed
                                                  by Steven Wilamowsky on behalf of Retrieval-Masters Creditors
          06/17/2019                              Bureau, Inc.. (Wilamowsky, Steven) (Entered: 06/17/2019)

                                   4              Notice of Appearance filed by Serene K. Nakano on behalf of United
          06/17/2019               (1 pg)         States Trustee. (Nakano, Serene) (Entered: 06/17/2019)

                                   5              Motion to Authorize /Debtor's Motion for Order Authorizing the
                                   (33 pgs)       Establishment of Certain Notice, Case Management, and
                                                  Administrative Procedures filed by Steven Wilamowsky on behalf of
                                                  Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky, Steven)
          06/17/2019                              (Entered: 06/17/2019)

                                   6              Application to Extend Time to File Schedules /Debtor's Motion for
                                   (10 pgs)       Entry of an Order Extending Time to File Schedules of Assets and
                                                  Liabilities, Schedules of Current Income and Expenditures, Schedules
                                                  of Executory Contracts and Unexpired Leases and Statements of
                                                  Financial Affairs filed by Steven Wilamowsky on behalf of Retrieval-
                                                  Masters Creditors Bureau, Inc.. (Wilamowsky, Steven) (Entered:
          06/17/2019                              06/17/2019)

                                   7              Motion to Authorize /Debtor's Motion for Entry of Interim and Final
                                   (32 pgs)       Orders Authorizing the Debtor to Continue to Operate its Cash
                                                  Management System, Honor Certain Prepetition Obligations Related
                                                  Thereto, and Maintain Existing Business Forms filed by Steven
                                                  Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
          06/17/2019                              (Wilamowsky, Steven) (Entered: 06/17/2019)

                                   8              Motion to Authorize /Debtor's Motion for Entry of Interim and Final
                                   (29 pgs)       Orders Authorizing the Debtor to (I) Pay Prepetition Employee Wages,
                                                  Salaries, Other Compensation, and Reimbursable Employee Expenses
                                                  and (II) Continue Employee Benefits Programs filed by Steven
                                                  Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
          06/17/2019                              (Wilamowsky, Steven) (Entered: 06/17/2019)

                                   9              Motion to Shorten Time /Expedited Motion of Debtor For the Entry of
                                   (9 pgs)        an Order: (A) Scheduling an Expedited Hearing On and Shortening
                                                  the Notice Period For the First Day Motions Filed by the Debtor; and
                                                  (B) Approving the Form and Manner of Notice Thereof (related
                                                  document(s)3, 2, 7, 5, 6, 8) filed by Steven Wilamowsky on behalf of
                                                  Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky, Steven)
          06/17/2019                              (Entered: 06/17/2019)

                                   10             Notice of Hearing /Notice of: (I) Filing of Motion of the Debtor For
                                   (3 pgs)        Order Scheduling Expedited Hearing On and Shortening the Notice
                                                  Period For Certain First Day Motions; and (II) Hearing Date with
                                                  hearing to be held on 6/21/2019 at 10:00 AM at Courtroom 118, White
                                                  Plains Courthouse, (related document(s)9) filed by Steven
          06/17/2019



2 of 16                                                                                                        9/6/2019, 12:34 PM
New York Southern Live System                                 https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                   19-23185-rdd   Doc 128-1      Filed 09/06/19 Entered 09/06/19 15:30:14                Exhibit
                                                  Exhibit A Pg 5 of 18
                                                     Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
                                                     (Wilamowsky, Steven) Modified on 6/19/2019 (Correa, Mimi).
                                                     (Entered: 06/17/2019)

                                                     Deficiencies Set: Section 521(i) Incomplete Filing Date: 8/1/2019.
                                                     Schedule A/B due 7/1/2019. Schedule D due 7/1/2019. Schedule E/F
                                                     due 7/1/2019. Schedule G due 7/1/2019. Schedule H due 7/1/2019.
                                                     Summary of Assets and Liabilities due 7/1/2019. Statement of
                                                     Financial Affairs due 7/1/2019. Atty Disclosure State. due 7/1/2019.
                                                     Local Rule 1007-2 Affidavit due by: 7/1/2019. Incomplete Filings due
          06/18/2019                                 by 7/1/2019. (Walker, Justin) (Entered: 06/18/2019)

                                                     Deficiencies Set: Section 521(i) Incomplete Filing Date: 8/1/2019. List
                                                     of all creditors due 7/1/2019. List of All Creditors Required on Case
                                                     Docket in PDF Format due 7/1/2019. Incomplete Filings due by
          06/18/2019                                 7/1/2019. (Walker, Justin) (Entered: 06/18/2019)

                                   11                Notice of 341(a) Meeting of Creditors with 341(a) meeting to be held
                                   (3 pgs; 2 docs)   on 7/17/2019 at 01:30 PM at Office of UST (Room TBD, White Plains
          06/18/2019                                 Courthouse). (Walker, Justin) (Entered: 06/18/2019)

                                   12                Certificate of Service of Petition and First Day Motions (related
                                   (16 pgs)          document(s)3, 2, 9, 1, 7, 10, 5, 6, 8) Filed by Steven Wilamowsky on
                                                     behalf of Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky,
          06/19/2019                                 Steven) (Entered: 06/19/2019)

                                   13                Affidavit of Service of Petition and First Day Motions (related
                                   (5 pgs)           document(s)3, 2, 9, 1, 7, 10, 5, 6, 8) Filed by Steven Wilamowsky on
                                                     behalf of Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky,
          06/19/2019                                 Steven) (Entered: 06/19/2019)

                                   14                Application for Pro Hac Vice Admission of Aaron M. Krieger filed by
                                   (4 pgs; 2 docs)   Steven Wilamowsky on behalf of Retrieval-Masters Creditors Bureau,
                                                     Inc.. (Attachments: # 1 Pleading Proposed Order) (Wilamowsky,
          06/19/2019                                 Steven) (Entered: 06/19/2019)

                                                     Receipt of Application for Pro Hac Vice Admission( 19-23185-rdd)
                                                     [motion,122] ( 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee
          06/19/2019                                 amount 200.00. (Re: Doc # 14) (U.S. Treasury) (Entered: 06/19/2019)

                                   15                Notice of Appearance and Demand for Notice and Papers filed by
                                   (3 pgs)           William Hao on behalf of Optum360, LLC. (Hao, William) (Entered:
          06/20/2019                                 06/20/2019)

                                   16                Application for Pro Hac Vice Admission of William S. Sugden filed by
                                   (3 pgs)           William S. Sugden on behalf of Optum360, LLC. (Sugden, William)
          06/20/2019                                 (Entered: 06/20/2019)

                                                     Receipt of Application for Pro Hac Vice Admission( 19-23185-rdd)
                                                     [motion,122] ( 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee
          06/20/2019                                 amount 200.00. (Re: Doc # 16) (U.S. Treasury) (Entered: 06/20/2019)




3 of 16                                                                                                             9/6/2019, 12:34 PM
New York Southern Live System                                 https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                   19-23185-rdd   Doc 128-1      Filed 09/06/19 Entered 09/06/19 15:30:14                 Exhibit
                                                  Exhibit A Pg 6 of 18
                                   17                Affidavit of Service (related document(s)15) Filed by William Hao on
          06/20/2019               (3 pgs)           behalf of Optum360, LLC. (Hao, William) (Entered: 06/20/2019)

                                   18                Application for Pro Hac Vice Admission filed by Justin Clouser on
          06/20/2019               (2 pgs)           behalf of State of Indiana. (Clouser, Justin) (Entered: 06/20/2019)

                                   19                Notice of Appearance filed by Christopher R. Donoho III on behalf of
                                   (3 pgs)           Laboratory Corporation of America Holdings. (Donoho, Christopher)
          06/20/2019                                 (Entered: 06/20/2019)

                                                     Receipt of Application for Pro Hac Vice Admission( 19-23185-rdd)
                                                     [motion,122] ( 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee
          06/20/2019                                 amount 200.00. (Re: Doc # 18) (U.S. Treasury) (Entered: 06/20/2019)

                                   20                Application for Pro Hac Vice Admission filed by Heather M Crockett
                                   (2 pgs)           on behalf of State of Indiana. (Crockett, Heather) (Entered:
          06/20/2019                                 06/20/2019)

                                                     Receipt of Application for Pro Hac Vice Admission( 19-23185-rdd)
                                                     [motion,122] ( 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee
          06/20/2019                                 amount 200.00. (Re: Doc # 20) (U.S. Treasury) (Entered: 06/20/2019)

                                   21                Order signed on 6/20/2019 Granting William S. Sugden Admission to
                                   (1 pg)            Practice Pro Hac Vice (Related Doc # 16). (Rai, Narotam) (Entered:
          06/20/2019                                 06/20/2019)

                                   22                Notice of Appearance filed by Jordan Adler on behalf of New York
          06/20/2019               (4 pgs)           State Attorney General's Office. (Adler, Jordan) (Entered: 06/20/2019)

                                   23                Certificate of Mailing Re: Notice of 341(a) Meeting of Creditors
                                   (3 pgs)           (related document(s) (Related Doc # 11)) . Notice Date 06/20/2019.
          06/20/2019                                 (Admin.) (Entered: 06/21/2019)

                                   24                Affidavit of Service (related document(s)19) filed by Christopher R.
                                   (5 pgs)           Donoho III on behalf of Laboratory Corporation of America Holdings.
          06/21/2019                                 (Donoho, Christopher) (Entered: 06/21/2019)

                                   25                Application for Pro Hac Vice Admission of Jessica C.K. Boelter filed
                                   (2 pgs; 2 docs)   by Jessica Boelter on behalf of Quest Diagnostics Inc.. (Attachments: #
          06/21/2019                                 1 Proposed Order) (Boelter, Jessica) (Entered: 06/21/2019)

                                                     Receipt of Application for Pro Hac Vice Admission( 19-23185-rdd)
                                                     [motion,122] ( 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee
          06/21/2019                                 amount 200.00. (Re: Doc # 25) (U.S. Treasury) (Entered: 06/21/2019)

                                   26                Notice of Appearance and Request for Notice and Service of Papers
                                   (3 pgs)           filed by Jessica Boelter on behalf of Quest Diagnostics Inc.. (Boelter,
          06/21/2019                                 Jessica) (Entered: 06/21/2019)

                                   27                Order Signed on 6/21/2019 Granting Application of Jessica C K
                                   (1 pg)            Boelter, Esq. for Admission to Practice Pro Hac Vice (Related Doc #
          06/22/2019                                 25). (Li, Dorothy) (Entered: 06/22/2019)



4 of 16                                                                                                              9/6/2019, 12:34 PM
New York Southern Live System                                 https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                   19-23185-rdd   Doc 128-1      Filed 09/06/19 Entered 09/06/19 15:30:14                 Exhibit
                                                  Exhibit A Pg 7 of 18
                                   28                Order Signed on 6/21/2019 Granting Application of Justin K Clouser,
                                   (1 pg)            Esq. for Admission to Practice Pro Hac Vice (Related Doc # 18) . (Li,
          06/22/2019                                 Dorothy) (Entered: 06/22/2019)

                                   29                Order signed on 6/24/2019 Granting Debtor's Motion For Entry of an
                                   (2 pgs)           Order (A) Scheduling an Expedited Hearing on and Shortening the
                                                     Notice Period for the "First Day" Motions Filed by the Debtor and (B)
                                                     Approving the Form and Manner of Notice Thereof (Related Doc # 9),
                                                     with hearing held on 6/21/2019 at 02:00 PM at Courtroom 118, White
          06/24/2019                                 Plains Courthouse. (Correa, Mimi) (Entered: 06/24/2019)

                                   30                Interim Order signed on 6/24/2019 Authorizing the Debtor to (I) Pay
                                   (6 pgs)           Prepetition Employee Wages, Salaries, Other Compensation, and
                                                     Reimbursable Employee Expenses and (II) Continue Employee
                                                     Benefits Programs (related document(s)8), with Final Hearing to be
                                                     held on 7/16/2019 at 10:00 AM at Courtroom 118, White Plains
          06/24/2019                                 Courthouse. (Correa, Mimi) (Entered: 06/24/2019)

                                   31                Order signed on 6/24/2019 Granting Debtor's Motion for Order
                                   (25 pgs)          Authorizing the Establishment of Certain Notice, Case Management
                                                     and Administrative Procedures (Related Doc # 5). (Correa, Mimi)
          06/24/2019                                 (Entered: 06/24/2019)

                                   32                Interim Order signed on 6/24/2019 Authorizing the Debtor to Continue
                                   (8 pgs)           to Operate the Cash Management System, Honor Certain Prepetition
                                                     Obligations Related Thereto, and Maintain Existing Business Forms
                                                     (related document(s)7), with Fina Hearing to be held on 7/16/2019 at
                                                     10:00 AM at Courtroom 118, White Plains Courthouse. (Correa, Mimi)
          06/24/2019                                 (Entered: 06/24/2019)

                                   33                Order signed on 6/24/2019 Extending Time to File Schedules of Assets
                                   (2 pgs)           and Liabilities, Schedules of Current Income and Expenditures,
                                                     Schedules of Executory Contracts and Unexpired Leases and
                                                     Statements of Financial Affairs (Related Doc # 6). (Correa, Mimi)
          06/24/2019                                 (Entered: 06/24/2019)

                                   34                Order signed on 6/24/2019 Granting Application for Pro Hac Vice
                                   (1 pg)            Admission of Aaron M. Krieger to represent Retrieval-Masters
                                                     Creditors Bureau, Inc. (Related Doc # 14). (Correa, Mimi) (Entered:
          06/24/2019                                 06/24/2019)

                                   35                Adversary case 19-08270. Complaint against Retrieval-Masters
                                   (27 pgs)          Creditors Bureau, Inc. (Fee Amount $ 350.). Nature(s) of Suit: (02
                                                     (Other (e.g. other actions that would have been brought in state court if
                                                     unrelated to bankruptcy))) Filed by Linda M. Tirelli on behalf of Lana
          06/25/2019                                 Wilk. (Tirelli, Linda) (Entered: 06/25/2019)

                                   36                Notice of Appearance and Request for Notice Pursuant to Bankruptcy
                                   (3 pgs; 2 docs)   Rule 9010 filed by Nicholas A. Pasalides on behalf of Clearbrook
                                                     Cross LLC. (Attachments: # 1 Affidavit of Service)(Pasalides,
          06/26/2019                                 Nicholas) (Entered: 06/26/2019)




5 of 16                                                                                                              9/6/2019, 12:34 PM
New York Southern Live System                                 https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                   19-23185-rdd   Doc 128-1      Filed 09/06/19 Entered 09/06/19 15:30:14                Exhibit
                                                  Exhibit A Pg 8 of 18
                                   37                Application for Pro Hac Vice Admission filed by Derek W. Edwards
                                   (4 pgs; 3 docs)   on behalf of Nuvei Technologies, Inc.. (Attachments: # 1 Exhibit A:
                                                     Bar Admissions -- Derek W. Edwards # 2 Appendix Proposed Order)
          06/27/2019                                 (Edwards, Derek) (Entered: 06/27/2019)

                                                     Receipt of Application for Pro Hac Vice Admission( 19-23185-rdd)
                                                     [motion,122] ( 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee
          06/27/2019                                 amount 200.00. (Re: Doc # 37) (U.S. Treasury) (Entered: 06/27/2019)

                                   38                Affidavit of Service of Electronic Service (related document(s)32, 33,
                                   (3 pgs)           31, 30) Filed by Steven Wilamowsky on behalf of Retrieval-Masters
          06/27/2019                                 Creditors Bureau, Inc.. (Wilamowsky, Steven) (Entered: 06/27/2019)

                                   39                Motion for Approval of Adequate Assurance of Payment to Utility
                                   (25 pgs)          Services and Continuation of Service /Debtor's Motion For Order: (I)
                                                     Prohibiting Utility Providers From Altering, Refusing, or
                                                     Discontinuing Utility Services (II) Determining Adequate Assurance of
                                                     Payment For Future Utility Services; and (III) Establishing
                                                     Procedures For Determining Adequate Assurance of Payment filed by
                                                     Steven Wilamowsky on behalf of Retrieval-Masters Creditors Bureau,
                                                     Inc. with hearing to be held on 7/16/2019 at 10:00 AM at Courtroom
                                                     TBA, White Plains Courthouse (RDD) Objections due by 7/9/2019,.
          06/27/2019                                 (Wilamowsky, Steven) (Entered: 06/27/2019)

                                   40                Certificate of Service (related document(s)32, 33, 31, 30) Filed by
                                   (4 pgs)           Steven Wilamowsky on behalf of Retrieval-Masters Creditors Bureau,
          06/27/2019                                 Inc.. (Wilamowsky, Steven) (Entered: 06/27/2019)

                                                     Pending Deadlines Terminated: Cred List Needed on Dkt. (Walker,
          06/28/2019                                 Justin) (Entered: 06/28/2019)

                                                     Pending Deadlines Terminated: List of All Creditors. (Walker, Justin)
          06/28/2019                                 (Entered: 06/28/2019)

                                   41                Affidavit of Service of Electronic Service (related document(s)39)
                                   (3 pgs)           Filed by Steven Wilamowsky on behalf of Retrieval-Masters Creditors
          07/01/2019                                 Bureau, Inc.. (Wilamowsky, Steven) (Entered: 07/01/2019)

                                   42                Certificate of Service (related document(s)39) Filed by Steven
                                   (5 pgs)           Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
          07/01/2019                                 (Wilamowsky, Steven) (Entered: 07/01/2019)

                                   43                Disclosure of Compensation of Attorney For Debtor (Rule 2016(b))-
                                   (10 pgs)          Form 2030 Filed by Steven Wilamowsky on behalf of Retrieval-
                                                     Masters Creditors Bureau, Inc.. (Wilamowsky, Steven) (Entered:
          07/01/2019                                 07/01/2019)

                                                     Pending Deadline Terminated: Local Rule 1007-2 Afdt--FILED.
          07/02/2019                                 (Correa, Mimi). (Entered: 07/02/2019)

                                   44                Notice Appointing Creditors Committee filed by Serene K. Nakano on
                                   (2 pgs)           behalf of United States Trustee. (Nakano, Serene) (Entered:
          07/02/2019



6 of 16                                                                                                             9/6/2019, 12:34 PM
New York Southern Live System                              https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                   19-23185-rdd   Doc 128-1   Filed 09/06/19 Entered 09/06/19 15:30:14               Exhibit
                                               Exhibit A Pg 9 of 18
                                                  07/02/2019)

                                   45             Motion to Assume Software Consulting Agreement with End Point
                                   (22 pgs)       Corporation filed by Steven Wilamowsky on behalf of Retrieval-
                                                  Masters Creditors Bureau, Inc. with hearing to be held on 7/16/2019 at
                                                  10:00 AM at Courtroom TBA, White Plains Courthouse (RDD).
          07/02/2019                              (Wilamowsky, Steven) (Entered: 07/02/2019)

                                   46             Amended Notice of Meeting of Creditors filed by Steven Wilamowsky
                                   (2 pgs)        on behalf of Retrieval-Masters Creditors Bureau, Inc.. with 341(a)
                                                  meeting to be held on 8/6/2019 at 02:30 PM at Office of UST (One
                                                  Bowling Green, Fifth Floor, Room 511). (Wilamowsky, Steven)
          07/02/2019                              (Entered: 07/02/2019)

                                   47             [Terminated--See AP 19-8270 for Summons] Summons with Notice of
                                                  Pre-Trial Conference issued by Clerk's Office with Pre-Trial
                                                  Conference set for 9/12/2019 at 10:00 AM at Courtroom 118, White
                                                  Plains Courthouse, Answer due by 8/1/2019. (Rai, Narotam) Modified
          07/02/2019                              on 7/10/2019 (Correa, Mimi). (Entered: 07/02/2019)

                                   48             Affidavit of Service of Electronic Service (related document(s)46, 45)
                                   (4 pgs)        Filed by Steven Wilamowsky on behalf of Retrieval-Masters Creditors
          07/08/2019                              Bureau, Inc.. (Wilamowsky, Steven) (Entered: 07/08/2019)

                                   49             Certificate of Service (related document(s)45) Filed by Steven
                                   (4 pgs)        Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
          07/08/2019                              (Wilamowsky, Steven) (Entered: 07/08/2019)

                                   50             Certificate of Service (related document(s)46) Filed by Steven
                                   (13 pgs)       Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
          07/08/2019                              (Wilamowsky, Steven) (Entered: 07/08/2019)

                                   51             Motion to Authorize/Motion to Dismiss Debtor's Motion (A) for Order
                                   (7 pgs)        Authorizing and Approving Procedures for Managing Governmental
                                                  Requests and/or Demands for Information; and (B) for an Emergency
                                                  Order Enjoining Related Governmental Action Pending Court's
                                                  Consideration of Such Procedures, (related document(s)3) filed by
                                                  Heather M Crockett on behalf of State of Indiana. (Crockett, Heather)
          07/10/2019                              Modified on 7/12/2019 (Correa, Mimi). (Entered: 07/10/2019)

                                   52             Motion to Convert Chapter 11 Case to Chapter 7 or in the Alternative,
                                   (7 pgs)        Appoint a Chapter 11 Trustee filed by Heather M Crockett on behalf of
          07/10/2019                              State of Indiana. (Crockett, Heather) (Entered: 07/10/2019)

                                                  Receipt of Motion to Convert Case 11 to 7( 19-23185-rdd)
                                                  [motion,146] ( 15.00) Filing Fee. Receipt number AXXXXXXXX. Fee
          07/10/2019                              amount 15.00. (Re: Doc # 52) (U.S. Treasury) (Entered: 07/10/2019)

                                   53             Notice of Appearance and Request for Notice filed by Marvin E.
                                   (1 pg)         Clements Jr. on behalf of TN Dept of Revenue. (Clements, Marvin)
          07/11/2019                              (Entered: 07/11/2019)




7 of 16                                                                                                         9/6/2019, 12:34 PM
New York Southern Live System                                  https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                   19-23185-rdd   Doc 128-1      Filed 09/06/19 Entered 09/06/19 15:30:14                Exhibit
                                                  Exhibit A Pg 10 of 18
                                   54                 Certificate of No Objection Pursuant to LR 9075-2 Regarding Debtor's
                                   (13 pgs)           Motion For Order: (I) Prohibiting Utility Providers From Altering,
                                                      Refusing, Or Discontinuing Utility Services (II) Determining Adequate
                                                      Assurance Of Payment For Future Utility Services; and (III)
                                                      Establishing Procedures For Determining Adequate Assurance Of
                                                      Payment (related document(s)39) Filed by Steven Wilamowsky on
                                                      behalf of Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky,
          07/11/2019                                  Steven) (Entered: 07/11/2019)

                                   55                 Certificate of No Objection Pursuant to LR 9075-2 Regarding Motion
                                   (14 pgs)           Of Debtor Pursuant to 11 U.S.C. § 355(a), Fed. R. Bankr. P. 6006, And
                                                      Local Rule 6006-1 To Assume Software Consulting Agreement With
                                                      End Point Corporation (related document(s)45) Filed by Steven
                                                      Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
          07/11/2019                                  (Wilamowsky, Steven) (Entered: 07/11/2019)

                                   56                 Notice of Hearing / Notice of Establishment of Omnibus Hearing
                                   (2 pgs)            Dates Pursuant To Case Management Order Implementing Certain
                                                      Notice And Case Management Procedures filed by Steven
                                                      Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
          07/11/2019                                  (Wilamowsky, Steven) (Entered: 07/11/2019)

                                   57                 Amended Notice of Hearing / Amended Notice of Establishment of
                                   (2 pgs)            Omnibus Hearing Dates Pursuant to Case Management Order
                                                      Implementing Certain Notice and Case Management Procedures
                                                      (related document(s)56) filed by Steven Wilamowsky on behalf of
                                                      Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky, Steven)
          07/12/2019                                  (Entered: 07/12/2019)

                                   58                 Application to Employ Chapman and Cutler LLP as Attorneys for the
                                   (73 pgs)           Debtor filed by Steven Wilamowsky on behalf of Retrieval-Masters
                                                      Creditors Bureau, Inc. Responses due by 9/5/2019,. (Wilamowsky,
          07/12/2019                                  Steven) (Entered: 07/12/2019)

                                   59                 Statement Statements in Support of State of Indiana's Motion to
                                   (14 pgs; 2 docs)   Dismiss Debtor's Request for Relief (related document(s)51) filed by
                                                      Heather M Crockett on behalf of State of Indiana. (Attachments: # 1
          07/12/2019                                  Exhibit AG Letters) (Crockett, Heather) (Entered: 07/12/2019)

                                   60                 Statement Statements in Support of State of Indiana's Motion to
                                   (12 pgs; 2 docs)   Convert to Chapter 7, or in the Alternative, Appoint a Chapter 11
                                                      Trustee (related document(s)52) filed by Heather M Crockett on behalf
                                                      of State of Indiana. (Attachments: # 1 Exhibit AG Letters) (Crockett,
          07/12/2019                                  Heather) (Entered: 07/12/2019)

                                   61                 Statement In Further Support of Debtor's Motion Pursuant to Section
                                   (6 pgs)            105(a) of the Bankruptcy Code for Order Authorizing and Approving
                                                      Procedures for Managing Governmental Requests and/or Demands for
                                                      Information (related document(s)3) filed by Steven Wilamowsky on
                                                      behalf of Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky,
          07/12/2019                                  Steven) (Entered: 07/12/2019)




8 of 16                                                                                                             9/6/2019, 12:34 PM
New York Southern Live System                              https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                   19-23185-rdd   Doc 128-1   Filed 09/06/19 Entered 09/06/19 15:30:14                Exhibit
                                               Exhibit A Pg 11 of 18
                                   62             Notice of Agenda of Matters Scheduled For Hearing on July 16, 2019
                                   (4 pgs)        at 10:00 A.M. (related document(s)3, 39, 7, 45, 8) filed by Steven
                                                  Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
                                                  with hearing to be held on 7/16/2019 at 10:00 AM at Courtroom TBA,
                                                  White Plains Courthouse (RDD) (Wilamowsky, Steven) (Entered:
          07/12/2019                              07/12/2019)

                                   63             Objection to Motion (related document(s)3) filed by Heather M
                                   (10 pgs)       Crockett on behalf of State of Indiana. (Crockett, Heather) (Entered:
          07/13/2019                              07/13/2019)

                                   64             Affidavit of Service (related document(s)55, 56, 54) Filed by Steven
                                   (4 pgs)        Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
          07/15/2019                              (Wilamowsky, Steven) (Entered: 07/15/2019)

                                   65             Affidavit of Service (related document(s)57, 62, 61) Filed by Steven
                                   (3 pgs)        Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
          07/15/2019                              (Wilamowsky, Steven) (Entered: 07/15/2019)

                                   66             [Refer to Doc. 67] Statement /Joinder of Optum360, LLC to State of
                                                  Indiana's Motion to Convert to Chapter 7, or, in the Alternative,
                                                  Appoint a Chapter 11 Trustee (related document(s)52) filed by William
                                                  Hao on behalf of Optum360, LLC. (Hao, William) Modified on
          07/15/2019                              7/16/2019 (Correa, Mimi). (Entered: 07/15/2019)

                                   67             Statement /Joinder of Optum360, LLC to State of Indiana's Motion to
                                   (7 pgs)        Convert to Chapter 7, or, in the Alternative, Appoint a Chapter 11
                                                  Trustee (related document(s)52) filed by William Hao on behalf of
          07/15/2019                              Optum360, LLC. (Hao, William) (Entered: 07/15/2019)

                                   68             Statement Supplemental Statements in Support of State of Indiana's
                                   (7 pgs)        Motion to Dismiss Debtor's Request for Relief (related document(s)51)
                                                  filed by Heather M Crockett on behalf of State of Indiana. (Crockett,
          07/15/2019                              Heather) (Entered: 07/15/2019)

                                   69             Statement Supplemental Statements in Support of State of Indiana's
                                   (5 pgs)        Motion to Convert to Chapter 7, or in the Alternative, Appoint a
                                                  Chapter 11 Trustee (related document(s)52) filed by Heather M
                                                  Crockett on behalf of State of Indiana. (Crockett, Heather) (Entered:
          07/15/2019                              07/15/2019)

                                   70             Statement in Support of State of Indiana's Objection to Debtor's
                                   (5 pgs)        Motion Pursuant to Section 105(a) of the Bankruptcy Code: (A) for
                                                  Order Authorizing and Approving Procedures for Managing
                                                  Governmental Requests and/or Demands for Information; and (B) for
                                                  an Emergency Order Enjoining Related Governmental Action Pending
                                                  Court's Consideration of Such Procedures, and Granting Related
                                                  Relief (related document(s)63) filed by Heather M Crockett on behalf
          07/15/2019                              of State of Indiana. (Crockett, Heather) (Entered: 07/15/2019)

                                   71             Operating Report / Corporate Monthly Operating Report for the
                                   (12 pgs)       Period of June 17, 2019 to June 30, 2019 Filed by Steven
          07/15/2019                              Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..



9 of 16                                                                                                          9/6/2019, 12:34 PM
New York Southern Live System                               https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                    19-23185-rdd   Doc 128-1   Filed 09/06/19 Entered 09/06/19 15:30:14                 Exhibit
                                                Exhibit A Pg 12 of 18
                                                   (Wilamowsky, Steven) (Entered: 07/15/2019)

                                    72             Statement /Joinder of Quest Diagnostics Incorporated to the State of
                                    (5 pgs)        Indiana's Motion to Convert to Chapter 7 or, in the Alternative,
                                                   Appoint a Chapter 11 Trustee (related document(s)52) filed by Jessica
                                                   Boelter on behalf of Quest Diagnostics Inc.. (Boelter, Jessica)
           07/15/2019                              (Entered: 07/15/2019)

                                    73             Notice of Appearance and Request for Service of Papers filed by Keith
                                    (3 pgs)        Wofford on behalf of CareCentrix Inc.. (Wofford, Keith) (Entered:
           07/15/2019                              07/15/2019)

                                    74             Second Statement in Support of State of Indiana's Motion to Dismiss
                                    (5 pgs)        Debtor's Request for Relief (related document(s)51) filed by Heather
                                                   M Crockett on behalf of State of Indiana. (Crockett, Heather) (Entered:
           07/16/2019                              07/16/2019)

                                    75             Statement Second Supplemental Statement in Support of State of
                                    (4 pgs)        Indiana's Motion to Convert to Chapter 7, or in the Alternative,
                                                   Appoint a Chapter 11 Trustee (related document(s)52) filed by Heather
                                                   M Crockett on behalf of State of Indiana. (Crockett, Heather) (Entered:
           07/16/2019                              07/16/2019)

                                    76             Order Signed on 7/16/2019 Granting Motion to Assume Software
                                    (3 pgs)        Consulting Agreement with End Point Corporation (Related Doc # 45).
           07/16/2019                              (Li, Dorothy) (Entered: 07/16/2019)

                                    77             Final Order signed on 7/17/2019 Authorizing the Debtor to Continue
                                    (7 pgs)        to Operate its Cash Management System, Honor Certain Prepetition
                                                   Obligations Related Thereto, and Maintain Existing Business Forms
           07/17/2019                              (Related Doc # 7). (Correa, Mimi) (Entered: 07/17/2019)

                                    78             Order signed on 7/17/2019 Authorizing the Debtor to (I) Pay
                                    (5 pgs)        Prepetition Employee Wages, Salaries, Other Compensation, and
                                                   Reimbursable Employee Expenses and (II) Continue Employee
                                                   Benefits Programs (Related Doc # 8) . (Correa, Mimi) (Entered:
           07/17/2019                              07/17/2019)

                                    79             Order signed on 7/17/2019 (I) Prohibiting Utility Providers From
                                    (9 pgs)        Altering, Refusing, or Discontinuing Utility Services (II) Determining
                                                   Adequate Assurance of Payment For Future Utility Services; and (III)
                                                   Establishing Procedures For Determining Adequate Assurance of
           07/17/2019                              Payment (Related Doc # 39) . (Correa, Mimi) (Entered: 07/17/2019)

                                    80             Affidavit of Service (related document(s)71) Filed by Steven
                                    (3 pgs)        Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
           07/17/2019                              (Wilamowsky, Steven) (Entered: 07/17/2019)

                                    81             Affidavit of Service of Joinder of Quest Diagnostics Incorporated to
                                    (3 pgs)        the State of Indiana's Motion to Convert to Chapter 7 or, in the
                                                   Alternative, Appoint a Chapter 11 Trustee (related document(s)72)
                                                   Filed by Jessica Boelter on behalf of Quest Diagnostics Inc.. (Boelter,
           07/17/2019



10 of 16                                                                                                           9/6/2019, 12:34 PM
New York Southern Live System                               https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                    19-23185-rdd   Doc 128-1   Filed 09/06/19 Entered 09/06/19 15:30:14                 Exhibit
                                                Exhibit A Pg 13 of 18
                                                   Jessica) (Entered: 07/17/2019)

                                    82             Motion to Approve Debtor in Possession Financing /Motion of Debtor
                                    (66 pgs)       For Entry of an Order Pursuant to 11 U.S.C.§§ 105, 361, 362, 363,
                                                   364, 503 and 507: (I) Authorizing the Debtor to Obtain Secured
                                                   Superpriority Postpetition Financing; (II) Granting Liens and
                                                   Superpriority Administrative Expense Claims; (III) Authorizing Use of
                                                   Cash Collateral; (IV) Granting Adequate Protection; (V) Modifying
                                                   the Automatic Stay; and (VII) Granting Related Relief filed by Steven
                                                   Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc.
                                                   with hearing to be held on 8/8/2019 at 10:00 AM at Courtroom TBA,
                                                   White Plains Courthouse (RDD) Responses due by 8/1/2019,.
           07/22/2019                              (Wilamowsky, Steven) (Entered: 07/22/2019)

                                    83             Affidavit of Service (related document(s)58) Filed by Steven
                                    (3 pgs)        Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
           07/23/2019                              (Wilamowsky, Steven) (Entered: 07/23/2019)

                                    84             Affidavit of Service (related document(s)77, 79, 76, 78) Filed by
                                    (4 pgs)        Steven Wilamowsky on behalf of Retrieval-Masters Creditors Bureau,
           07/23/2019                              Inc.. (Wilamowsky, Steven) (Entered: 07/23/2019)

                                    85             Affidavit of Service (related document(s)82) Filed by Steven
                                    (3 pgs)        Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
           07/24/2019                              (Wilamowsky, Steven) (Entered: 07/24/2019)

                                    86             Transcript regarding Hearing Held on 07/16/19 at 11:01 a.m. RE:
                                                   Notice Of Agenda Of Matters Scheduled For Hearing On July 16,
                                                   2019 At 10:00 A.M. (Related Document(S) 3, 39, 7, 45, 8); Final
                                                   Hearing On Motion For Authorization To Continue To Operate The
                                                   Cash Management System, Honor Certain Prepetition Obligations
                                                   Related Thereto, And Maintain Existing Business Forms (Related
                                                   Document(S) 7);..et al... Remote electronic access to the transcript is
                                                   restricted until 10/22/2019. The transcript may be viewed at the
                                                   Bankruptcy Court Clerks Office. [Transcription Service Agency:
                                                   TypeWrite Word Processing.]. (See the Courts Website for contact
                                                   information for the Transcription Service Agency.) (RE: related
                                                   document(s) 3, 39, 7, 45, 51, 61, 63, 8). Notice of Intent to Request
                                                   Redaction Deadline Due By 7/31/2019. Statement of Redaction
                                                   Request Due By 8/14/2019. Redacted Transcript Submission Due By
                                                   8/26/2019. Transcript access will be restricted through 10/22/2019.
           07/24/2019                              (Harris, A'Shalanique) (Entered: 07/24/2019)

                                    87             Notice Appointing Creditors Committee (NOTICE OF RESIGNATION
                                    (2 pgs)        FROM THE OFFICIAL COMMITTEE OF UNSECURED
                                                   CREDITORS) filed by John Douglas Beck on behalf of Laboratory
           07/29/2019                              Corporation of America Holdings. (Beck, John) (Entered: 07/29/2019)

                                    88             [Missing Exhibit B; refer to Doc. 91] Application to Employ Morvillo
                                    (57 pgs)       Abramowitz Grand Iason & Anello P.C. as Special Regulatory Counsel
                                                   Nunc Pro Tunc as of the Petition Date; and Granting Certain Related
                                                   Relief filed by Steven Wilamowsky on behalf of Retrieval-Masters
                                                   Creditors Bureau, Inc. Responses due by 9/5/2019, with presentment to
           07/29/2019



11 of 16                                                                                                           9/6/2019, 12:34 PM
New York Southern Live System                                   https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                    19-23185-rdd   Doc 128-1      Filed 09/06/19 Entered 09/06/19 15:30:14                 Exhibit
                                                   Exhibit A Pg 14 of 18
                                                       be held on 9/12/2019 at 10:00 AM at Courtroom TBA, White Plains
                                                       Courthouse (RDD). (Wilamowsky, Steven) Modified on 7/31/2019
                                                       (Correa, Mimi). (Entered: 07/29/2019)

                                    89                 Motion to Authorize Reimbursement and/or Payment of Expenses
                                    (12 pgs)           Under Insurance Policies filed by Steven Wilamowsky on behalf of
                                                       Retrieval-Masters Creditors Bureau, Inc. with hearing to be held on
                                                       9/12/2019 at 10:00 AM at Courtroom TBA, White Plains Courthouse
                                                       (RDD) Responses due by 9/5/2019,. (Wilamowsky, Steven) (Entered:
           07/29/2019                                  07/29/2019)

                                    90                 Application for Pro Hac Vice Admission filed by Cleveland Roswell
                                    (5 pgs)            Burke on behalf of Nuvei Technologies, Inc.. (Burke, Cleveland)
           07/30/2019                                  (Entered: 07/30/2019)

                                                       Receipt of Application for Pro Hac Vice Admission( 19-23185-rdd)
                                                       [motion,122] ( 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee
           07/30/2019                                  amount 200.00. (Re: Doc # 90) (U.S. Treasury) (Entered: 07/30/2019)

                                    91                 Application to Employ Morvillo Abramowitz Grand Iason & Anello
                                    (59 pgs)           P.C. as Special Regulatory Counsel to the Debtor filed by Steven
                                                       Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc.
                                                       Responses due by 9/5/2019, with presentment to be held on 9/12/2019
                                                       at 10:00 AM at Courtroom TBA, White Plains Courthouse (RDD).
           07/30/2019                                  (Wilamowsky, Steven) (Entered: 07/30/2019)

                                    92                 Objection to Motion (related document(s)82) filed by Heather M
                                    (6 pgs)            Crockett on behalf of State of Indiana. (Crockett, Heather) (Entered:
           07/30/2019                                  07/30/2019)

                                    93                 Affidavit of Service (related document(s)89, 91) Filed by Steven
                                    (4 pgs)            Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
           07/31/2019                                  (Wilamowsky, Steven) (Entered: 07/31/2019)

                                    94                 Schedules filed: Schedule A/B - Non-Individual, Schedule D - Non-
                                    (32 pgs; 7 docs)   Individual, Schedule E/F - Non-Individual (9 creditors added:
                                                       Twilio, Inc., Nuvei Technologies, Gordon Rees Scully Mansukhani,
                                                       Federal Express, Jack Henry & Associates, Inc, Lippes Mathias
                                                       Wexler, Friedman LLP, Wells Fargo Vendor Fin Serv, Optimum
                                                       by Altice and Skadden, Arps, Slate, Meagher & Flom LLP--FEE
                                                       PAID $31, Receipt Number 50985), Schedule G - Non-Individual,
                                                       Schedule H - Non-Individual with Declaration Filed by Steven
                                                       Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
                                                       (Attachments: # 1 Schedule A&B # 2 Schedule D # 3 Schedule E&F #
                                                       4 Schedule G # 5 Schedule H # 6 Summary of Assets and Liabilities)
                                                       (Wilamowsky, Steven) Modified on 8/14/2019 (Correa, Mimi).
                                                       Modified on 8/14/2019 (Correa, Mimi). Modified on 8/15/2019
           07/31/2019                                  (Correa, Mimi). (Entered: 07/31/2019)

                                    95                 Statement of Financial Affairs - Non-Individual Filed by Steven
                                    (43 pgs)           Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
           07/31/2019                                  (Wilamowsky, Steven) (Entered: 07/31/2019)




12 of 16                                                                                                              9/6/2019, 12:34 PM
New York Southern Live System                                  https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                    19-23185-rdd   Doc 128-1      Filed 09/06/19 Entered 09/06/19 15:30:14               Exhibit
                                                   Exhibit A Pg 15 of 18
                                    96                Application for Pro Hac Vice Admission filed by Abigail Ryan on
                                    (4 pgs; 2 docs)   behalf of State of Texas. (Attachments: # 1 Exhibit Proposed Order)
           08/01/2019                                 (Ryan, Abigail) (Entered: 08/01/2019)

                                                      Receipt of Application for Pro Hac Vice Admission( 19-23185-rdd)
                                                      [motion,122] ( 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee
           08/01/2019                                 amount 200.00. (Re: Doc # 96) (U.S. Treasury) (Entered: 08/01/2019)

                                    97                Response Joinder of the State of Texas (related document(s)92) filed
                                    (3 pgs)           by Abigail Ryan on behalf of State of Texas. (Ryan, Abigail) (Entered:
           08/01/2019                                 08/01/2019)

                                    98
           08/02/2019               (7 pgs)           Affidavit of Service 87 (Beck, John) (Entered: 08/02/2019)

                                    99                Amended Final Order signed on 8/2/2019 Authorizing the Debtor to
                                    (7 pgs)           Continue to Operate its Cash Management System, Honor Certain
                                                      Prepetition Obligations Related Thereto, and Maintain Existing
                                                      Business Forms (related document(s)77). (Li, Dorothy) (Entered:
           08/02/2019                                 08/02/2019)

                                    100               Affidavit of Service of Electronic Service (related document(s)94, 95)
                                    (4 pgs)           Filed by Steven Wilamowsky on behalf of Retrieval-Masters Creditors
           08/02/2019                                 Bureau, Inc.. (Wilamowsky, Steven) (Entered: 08/02/2019)

                                    101               Objection to Motion (related document(s)82) filed by Michelle E.
                                    (4 pgs)           Shriro on behalf of Conduent State & Local Solutions, LLC. (Shriro,
           08/05/2019                                 Michelle) (Entered: 08/05/2019)

                                    102               Certificate of Service (related document(s)94, 95) Filed by Steven
                                    (16 pgs)          Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
           08/05/2019                                 (Wilamowsky, Steven) (Entered: 08/05/2019)

                                    103               Response /Debtor's Reply to Objections to Motion for Approval of
                                    (5 pgs)           Debtor-in-Possession Financing (related document(s)92, 97, 101) filed
                                                      by Steven Wilamowsky on behalf of Retrieval-Masters Creditors
           08/06/2019                                 Bureau, Inc.. (Wilamowsky, Steven) (Entered: 08/06/2019)

                                    104               Notice of Agenda of Matters Scheduled for Hearing on August 8, 2019
                                    (3 pgs)           at 10:00 a.m. filed by Steven Wilamowsky on behalf of Retrieval-
                                                      Masters Creditors Bureau, Inc.. with hearing to be held on 8/8/2019 at
                                                      10:00 AM at Courtroom TBA, White Plains Courthouse (RDD)
                                                      Objections due by 8/1/2019, (Wilamowsky, Steven) (Entered:
           08/06/2019                                 08/06/2019)

                                    105               Affidavit of Service (related document(s)103, 104) Filed by Steven
                                    (4 pgs)           Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
           08/07/2019                                 (Wilamowsky, Steven) (Entered: 08/07/2019)

                                    106               Order signed on 8/9/2019 Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,
                                    (23 pgs)          364, 503, and 507: (I) Authorizing the Debtor to Obtain Secured
                                                      Superpriority Postpetition Financing; (II) Granting Liens and
           08/09/2019



13 of 16                                                                                                            9/6/2019, 12:34 PM
New York Southern Live System                                  https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                    19-23185-rdd   Doc 128-1      Filed 09/06/19 Entered 09/06/19 15:30:14                Exhibit
                                                   Exhibit A Pg 16 of 18
                                                      Superpriority Administrative Expense Claims; (III)Authorizing Use of
                                                      Cash Collateral; (IV) Granting Adequate Protection; (V) Modifying
                                                      The Automatic Stay; And (VII) Granting Related Relief (Related Doc
                                                      # 82). (Rai, Narotam) (Entered: 08/09/2019)

                                                      Pending Deadlines Terminated: Schedules Filed (Rai, Narotam)
           08/14/2019                                 (Entered: 08/14/2019)

                                    107               Operating Report /Corporate Monthly Operating Report for the
                                    (12 pgs)          Reporting Period of July 1, 2019 through July 31, 2019 Filed by
                                                      Steven Wilamowsky on behalf of Retrieval-Masters Creditors Bureau,
           08/16/2019                                 Inc.. (Wilamowsky, Steven) (Entered: 08/16/2019)

                                    108               Amended Operating Report /Revised Corporate Monthly Operating
                                    (12 pgs)          Report for the Reporting Period of June 17, 2019 through June 30,
                                                      2019 Filed by Steven Wilamowsky on behalf of Retrieval-Masters
           08/16/2019                                 Creditors Bureau, Inc.. (Wilamowsky, Steven) (Entered: 08/16/2019)

                                    109               Chapter 11 or Chapter 9 Cases Non-Individual: List of Creditors Who
                                    (2 pgs)           Have 20 Largest Unsecured Claims and Are Not Insiders (Official
                                                      Form 204) AS AMENDED Filed by Steven Wilamowsky on behalf of
                                                      Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky, Steven)
           08/16/2019                                 (Entered: 08/16/2019)

                                    110               Declaration Under Penalty of Perjury for Non-Individual Debtors
                                    (1 pg)            (Official Form 202) Relating to Docket No. 109 - Amended List of
                                                      Twenty Largest Unsecured Creditors Filed by Steven Wilamowsky on
                                                      behalf of Retrieval-Masters Creditors Bureau, Inc.. (Wilamowsky,
           08/16/2019                                 Steven) (Entered: 08/16/2019)

                                    111               Notice of Motion to Set Hearing (related document(s)67, 72, 60, 69,
                                    (3 pgs)           52, 75) filed by Heather M Crockett on behalf of State of Indiana. with
                                                      hearing to be held on 10/11/2019 at 10:00 AM at Courtroom TBA,
                                                      White Plains Courthouse (RDD) (Crockett, Heather) (Entered:
           08/16/2019                                 08/16/2019)

                                    112               Affidavit of Service (related document(s)108, 110, 107, 109) Filed by
                                    (3 pgs)           Steven Wilamowsky on behalf of Retrieval-Masters Creditors Bureau,
           08/19/2019                                 Inc.. (Wilamowsky, Steven) (Entered: 08/19/2019)

                                    113               Order Signed on 8/21/2019 Granting Application of Derek W.
                                    (1 pg)            Edwards, Esq. for Admission to Practice Pro Hac Vice (Related Doc #
           08/21/2019                                 37). (Li, Dorothy) (Entered: 08/21/2019)

                                    114               Notice of Appearance filed by Philip Lawrence Fraietta on behalf of
           08/22/2019               (3 pgs)           Elizabeth Hollway. (Fraietta, Philip) (Entered: 08/22/2019)

                                    115               Notice of Appearance filed by Lindsey H. Taylor on behalf of MDL
           08/23/2019               (1 pg)            Class Plaintiffs. (Taylor, Lindsey) (Entered: 08/23/2019)

                                    116               Application for Pro Hac Vice Admission filed by Steven S. Newburgh
                                    (3 pgs; 2 docs)   on behalf of Wagner, Ferber, Fine & Ackerman, PLLC. (Attachments:
           08/27/2019



14 of 16                                                                                                             9/6/2019, 12:34 PM
New York Southern Live System                               https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                    19-23185-rdd   Doc 128-1   Filed 09/06/19 Entered 09/06/19 15:30:14                Exhibit
                                                Exhibit A Pg 17 of 18
                                                   # 1 Proposed Order) (Newburgh, Steven) (Entered: 08/27/2019)

                                                   Receipt of Application for Pro Hac Vice Admission( 19-23185-rdd)
                                                   [motion,122] ( 200.00) Filing Fee. Receipt number AXXXXXXXX. Fee
           08/27/2019                              amount 200.00. (Re: Doc # 116) (U.S. Treasury) (Entered: 08/27/2019)

                                    117            Order Signed on 8/26/2019 Granting Application of Cleveland R.
                                    (1 pg)         Burke, Esq. for Admission to Practice Pro Hac Vice (Related Doc #
           08/27/2019                              90) . (Li, Dorothy) (Entered: 08/27/2019)

                                    118            Transcript regarding Hearing Held on 08/08/19 at 10:34a.m. RE:
                                                   Notice Of Agenda Of Matters Scheduled For Hearing On August 8,
                                                   2019 At 10:00; Motion To Approve Debtor In Possession
                                                   Financing;..et..al... Remote electronic access to the transcript is
                                                   restricted until 11/25/2019. The transcript may be viewed at the
                                                   Bankruptcy Court Clerks Office. [Transcription Service Agency:
                                                   TypeWrite Word Processing Service.]. (See the Courts Website for
                                                   contact information for the Transcription Service Agency.) (RE: related
                                                   document(s) 82, 103, 92, 97, 101). Notice of Intent to Request
                                                   Redaction Deadline Due By 9/3/2019. Statement of Redaction Request
                                                   Due By 9/17/2019. Redacted Transcript Submission Due By
                                                   9/27/2019. Transcript access will be restricted through 11/25/2019.
           08/27/2019                              (Harris, A'Shalanique) (Entered: 08/27/2019)

                                    119            Notice of Appearance filed by Cleveland Roswell Burke on behalf of
           08/29/2019               (3 pgs)        Nuvei Technologies, Inc.. (Burke, Cleveland) (Entered: 08/29/2019)

                                    120            Notice of Adjournment of Hearing /Notice of (I) Cancellation and (II)
                                    (2 pgs)        Rescheduling of Omnibus Hearing Date Previously Scheduled for
                                                   September 12, 2019 @ 10:00 A.M. filed by Steven Wilamowsky on
                                                   behalf of Retrieval-Masters Creditors Bureau, Inc.. with hearing to be
                                                   held on 9/13/2019 at 10:00 AM at Courtroom TBA, White Plains
           08/29/2019                              Courthouse (RDD) (Wilamowsky, Steven) (Entered: 08/29/2019)

                                    121            Motion to Approve /Motion of Debtor for Entry of an Order: (I)
                                    (49 pgs)       Setting Bar Dates for Submitting Proofs of Claims; (II) Approving
                                                   Procedures for Submitting Proofs of Claim; and (III) Approving Notice
                                                   Thereof filed by Steven Wilamowsky on behalf of Retrieval-Masters
                                                   Creditors Bureau, Inc. with hearing to be held on 9/13/2019 at 10:00
                                                   AM at Courtroom TBA, White Plains Courthouse (RDD) Responses
           08/29/2019                              due by 9/6/2019,. (Wilamowsky, Steven) (Entered: 08/29/2019)

                                    122            Affidavit of Service (related document(s)121, 120) Filed by Steven
                                    (3 pgs)        Wilamowsky on behalf of Retrieval-Masters Creditors Bureau, Inc..
           08/30/2019                              (Wilamowsky, Steven) (Entered: 08/30/2019)

                                    123            Declaration /Updated Schedules to Declaration of Steven Wilamowsky
                                    (35 pgs)       in Support of the Debtor's Application for Entry of an Order
                                                   Authorizing the Retention and Employment of Chapman and Cutler
                                                   LLP as Attorneys for the Debtor, Effective Nunc Pro Tunc to the
                                                   Petition Date (related document(s)58) filed by Steven Wilamowsky on
                                                   behalf of Retrieval-Masters Creditors Bureau, Inc.. with hearing to be
                                                   held on 9/13/2019 at 10:00 AM at Courtroom TBA, White Plains
           09/05/2019



15 of 16                                                                                                         9/6/2019, 12:34 PM
New York Southern Live System                                        https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?755127086480938-L_1_0-1
                    19-23185-rdd   Doc 128-1         Filed 09/06/19 Entered 09/06/19 15:30:14                   Exhibit
                                                      Exhibit A Pg 18 of 18
                                                            Courthouse (RDD) (Wilamowsky, Steven) (Entered: 09/05/2019)

                                     124                    Notice of Presentment /Revised Proposed Order Authorizing the
                                     (6 pgs)                Retention and Employment of Chapman and Cutler LLP as Attorneys
                                                            for the Debtor, Effective Nunc Pro Tunc to the Petition Date (related
                                                            document(s)58) filed by Steven Wilamowsky on behalf of Retrieval-
                                                            Masters Creditors Bureau, Inc.. with hearing to be held on 9/13/2019 at
                                                            10:00 AM at Courtroom TBA, White Plains Courthouse (RDD)
           09/05/2019                                       (Wilamowsky, Steven) (Entered: 09/05/2019)

                                     125                    Declaration /Amended Declaration of Richard Weinberg in Support of
                                     (46 pgs)               Application for an Order: (I) to Retain and Employ Morvillo
                                                            Abramowitz Grand Iason & Anello P.C. as Special Regulatory
                                                            Counsel, Effective Nunc Pro Tunc to the Petition Date; and (II)
                                                            Granting Certain Related Relief (related document(s)91) filed by
                                                            Steven Wilamowsky on behalf of Retrieval-Masters Creditors Bureau,
                                                            Inc.. with hearing to be held on 9/13/2019 at 10:00 AM at Courtroom
                                                            TBA, White Plains Courthouse (RDD) (Wilamowsky, Steven)
           09/05/2019                                       (Entered: 09/05/2019)

                                     126                    Notice of Presentment /Revised Proposed Order Authorizing the
                                     (5 pgs)                Debtor to Retain and Employ Morvillo Abramowitz Grand Iason &
                                                            Anello P.C. as Special Regulatory Counsel, Effective Nunc Pro Tunc to
                                                            the Petition Date (related document(s)91) filed by Steven Wilamowsky
                                                            on behalf of Retrieval-Masters Creditors Bureau, Inc.. with hearing to
                                                            be held on 9/13/2019 at 10:00 AM at Courtroom TBA, White Plains
           09/05/2019                                       Courthouse (RDD) (Wilamowsky, Steven) (Entered: 09/05/2019)




                                                    PACER Service Center
                                                        Transaction Receipt
                                                            09/06/2019 13:16:44
                                PACER                       Client
                                               elizmartin
                                Login:                      Code:
                                                                      19-23185-rdd Fil or Ent: filed
                                                                      From: 8/23/2011 To: 9/6/2019 Doc
                                               Docket       Search    From: 0 Doc To: 99999999
                                Description:
                                               Report       Criteria: Headers: included Format: html
                                                                      Page counts for documents:
                                                                      included
                                Billable
                                               13           Cost:     1.30
                                Pages:




16 of 16                                                                                                                  9/6/2019, 12:34 PM
